STATE OF MINNESOTA

                                   IN SUPREME COURT

                                        A14-1640

Hennepin County                                                              Wright, J.

State of Minnesota,

                           Respondent,

vs.                                                                 Filed: May 6, 2015
                                                             Office of Appellate Courts
Jason Ryan Williams, petitioner,

                           Appellant.

                             ________________________

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant Hennepin
County Attorney, Minneapolis, Minnesota, for respondent.

Jason R. Williams, Bayport, Minnesota, pro se.
                             ________________________

                                     SYLLABUS

       The district court did not abuse its discretion by denying appellant’s motion to

correct his sentence.

       Affirmed.

       Considered and decided by the court without oral argument.




                                           1
                                       OPINION

WRIGHT, Justice.

       Following a jury trial, the district court convicted and sentenced appellant Jason

Ryan Williams for two counts of first-degree murder, one count of attempted first-degree

murder, and one count of burglary. We affirmed Williams’s convictions on direct appeal.

State v. Williams, 535 N.W.2d 277, 279 (Minn. 1995).

       In May 2014, Williams moved to correct his sentence, citing Miller v. Alabama,

___ U.S. ___, 132 S. Ct. 2455, 2469 (2012) (holding that mandatory imposition of life

imprisonment without the possibility of release (LWOR) for juvenile offenders who are

sentenced as adults violates the Eighth Amendment). The postconviction court denied

the motion, rejecting Williams’s arguments that the rule announced in Miller should be

extended to statutory provisions that mandate the imposition of life imprisonment with

the possibility of release and should apply to a district court’s discretionary imposition of

consecutive sentences that Williams characterizes as functionally equivalent to life

imprisonment without the possibility of release. Because the postconviction court’s

decision is consistent with our recent rulings, including Ouk v. State, 847 N.W.2d 698,

701 (Minn. 2014), and State v. Ali, 855 N.W.2d 235, 257-58 (Minn. 2014), we affirm.




                                             2
                                             I.

       Williams’s convictions arose from the offenses he committed on October 12,

1992, when he was 16 years old.1 Williams entered a home in Brooklyn Park, killed a

mother and her three-year-old daughter, and severely injured her four-year-old son.

       Following a jury trial, the district court entered judgments of conviction for two

counts of first-degree premeditated murder, one count of attempted first-degree

premeditated murder, and one count of burglary.2           The relevant statutory scheme

mandated life imprisonment with the possibility of release after 30 years for the first-

degree murder convictions. Minn. Stat. § 244.05, subd. 4 (1994). The presumptive

penalties for the attempted murder and burglary convictions were, respectively, an

executed sentence of 180 months’ imprisonment and a stayed sentence of 21 months’

imprisonment. See Minn. Sent. Guidelines IV (1994). Under Minn. Sent. Guidelines

II.F.2 (1994), it was within the district court’s discretion to impose consecutive sentences.

Based on the existence of two aggravating sentencing factors, the district court

determined that the appropriate sentence for the attempted murder conviction was 240

months’ imprisonment.       The district court imposed a mandatory sentence of life


1
      The facts of this case are provided in greater detail in Williams, 535 N.W.2d at
279-82.
2
      The district court concluded that additional counts for murder and attempted
murder merged with the first-degree premeditated murder and attempted first-degree
premeditated murder counts. Consequently, Williams was sentenced only for the first-
degree premeditated murder convictions, the first-degree attempted premeditated murder
conviction, and the burglary conviction.


                                             3
imprisonment with the possibility of release for each first-degree murder conviction, a

sentence of 240 months’ imprisonment for the attempted murder conviction, and a

sentence of 18 months’ imprisonment for the burglary conviction. The district court

ordered each sentence to be served consecutively, resulting in an aggregate sentence of at

least 74 years in prison.3 Williams appealed his convictions, arguing that the district

court prejudicially erred by admitting evidence of his confession. Williams, 535 N.W.2d

at 279. We affirmed Williams’s convictions. Id.

      Nineteen years later, on May 14, 2014, Williams moved to correct his sentence

under Minn. R. Crim. P. 27.03, subd. 9,4 based on the rule announced by the United

States Supreme Court in Miller, ___ U.S. at ___, 132 S. Ct. at 2469. Under Miller,

statutory provisions that mandate the imposition of an LWOR sentence for juvenile

offenders sentenced as adults violate the Eighth Amendment to the United States

Constitution because they preclude judicial consideration of an offender’s youth and

attendant characteristics. ___ U.S. at ___, 132 S. Ct. at 2468-69. Williams argued that

the rule announced in Miller should apply both to statutory provisions that mandate the


3
       Williams must serve a minimum prison term of 30 years for each murder
conviction, see Minn. Stat. § 244.05, subd. 4 (1994), a minimum prison term of
160 months for the attempted murder conviction, and a term of 12 months for the
burglary conviction. See Minn. Stat. § 244.04, subd. 1 (2014) (providing for a “good
time” reduction in fixed sentences at a rate of one day for each two days during which the
inmate commits no rule violations).
4
      We need not decide whether the two-year postconviction statute of limitations in
Minn. Stat. § 590.01, subd. 4 (2014), applies to a motion to correct a sentence under
Minn. R. Crim. P. 27.03, subd. 9, because the State has not raised the limitations period
and Williams’s claims fail on their merits.

                                            4
imposition of life imprisonment with the possibility of release and to the imposition of

consecutive sentences that are the functional equivalent of life imprisonment without the

possibility of release. The postconviction court denied Williams’s motion. This appeal

follows.

                                            II.

      We review a postconviction court’s denial of a motion to correct a sentence for an

abuse of discretion. Ouk, 847 N.W.2d at 701 (citing Townsend v. State, 834 N.W.2d 736,

738 (Minn. 2013)). A postconviction court “abuses its discretion when its decision is

based on an erroneous view of the law or is against logic and the facts in the record.”

Riley v. State, 792 N.W.2d 831, 833 (Minn. 2011).

      Williams argues that we should apply the rule announced in Miller to a mandatory

sentence of life imprisonment with the possibility of release. We disagree. As we

explained in State v. Vang, because a mandatory sentence of life imprisonment with the

possibility of release after 30 years is “not tantamount to a death sentence” when applied

to a juvenile offender, it “does not constitute cruel and unusual punishment under the

Eighth Amendment and the principles of Miller.” 847 N.W.2d 248, 262-63 (Minn.

2014). This determination also is consistent with our ruling in Ouk that a mandatory

sentence of life imprisonment with the possibility of release after 30 years “does not

violate the rule announced in Miller because it does not require the imposition of the

harshest term of imprisonment: life imprisonment without the possibility of release.”

847 N.W.2d at 701. Williams has not articulated, nor can we discern, any reason to

depart from our holdings in Vang and Ouk.

                                            5
      Williams also seeks to extend the rule announced in Miller to a district court’s

discretionary imposition of consecutive sentences that, as he contends, are the functional

equivalent of life imprisonment without the possibility of release. We decline to do so.

As we explained in Ali, the statutory provision mandating the imposition of an LWOR

sentence was the crucial factor in Miller because it prevented consideration of the

defendant’s youth. 855 N.W.2d at 258. Unlike the mandatory LWOR sentences in

Miller, the decision to impose concurrent or consecutive sentences rests within the

discretion of the district court. Minn. Stat. § 609.15, subd. 1(a) (2014); see State v.

Warren, 592 N.W.2d 440, 451 (Minn. 1999) (“Sentencing is within the discretion of the

trial court absent an abuse of discretion.”); Minn. Sent. Guidelines 2.F.2.a(1)(ii) (2014)

(permitting a district court to sentence those convicted of first-degree murder to

consecutive sentences). Here, the district court exercised its discretion by imposing

consecutive sentences after it considered all of the aggravating and mitigating

circumstances specific to the crimes that Williams committed.5 Because the imposition


5
       Williams also argues that his sentences were disproportionate among the classes of
adult and juvenile offenders and disproportionate to the crimes he committed. We
disagree. The presentence investigation provided the district court with detailed
information regarding Williams’s age and youth-related factors, including his family
home environment. Moreover, the gravity of Williams’s offenses is difficult to overstate.
Williams’s burglary ended with the death of a mother and child, and grave injuries to a
second child. During sentencing, the district court referred to Williams’s brutality and
lack of remorse, compassion, or excuse. A comparison of the severity of Williams’s
sentences to the gravity of the crimes of murder, attempted murder, and burglary does not
lead to an inference of “gross disproportionality.” See, e.g., Harmelin v. Michigan,
501 U.S. 957, 1005 (1991) (Kennedy, J., concurring); see also Ali, 855 N.W.2d at 257
n.23 (juvenile sentenced to minimum of 60 years in prison for two counts first-degree
murder); Ouk, 847 N.W.2d at 700 n.4 (juvenile sentenced to minimum of 80 years in
                                                       (Footnote continued on next page.)
                                            6
of consecutive sentences was discretionary—not mandatory—Williams’s reliance on

Miller is misplaced.

                                           III.

       In sum, the postconviction court’s denial of Williams’s motion to correct his

sentence was not based on an erroneous view of the law, nor was it against logic and the

facts in the record. Because the postconviction court’s ruling was consistent with our

recent decisions in Ouk and Ali, and its ruling was a sound exercise of its discretion, we

affirm.6

       Affirmed.




(Footnote continued from previous page.)
prison for two counts of first-degree murder and two counts of attempted first-degree
murder). Because Williams’s sentences are neither categorically nor comparatively
disproportionate, they do not violate the Eighth Amendment. Therefore, the district court
did not abuse its discretion when it denied Williams’s motion.
6
       Because Williams’s claims fail on the merits, we need not consider his argument
that we should revisit whether the Miller rule should be applied retroactively to sentences
that became final before the rule was announced.

                                            7